NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Argued January 24, 2018
                                Decided March 26, 2018

                                         Before

                           WILLIAM J. BAUER, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                           AMY C. BARRETT, Circuit Judge

No. 17-2227

MARGIE A. RELIFORD,                             Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Southern District
                                                of Indiana, Indianapolis Division.
      v.
                                                No. 1:16-cv-00358-LJM-DML
ADVANCE/NEWHOUSE
PARTNERSHIP,                                    Larry J. McKinney,
    Defendant-Appellee.                             Judge.

                                       ORDER

        Margie Reliford appeals the entry of summary judgment on her workplace-
retaliation claims. She asserts that her employer, Advance/Newhouse Partnership (ANP
for short), retaliated against her in violation of federal employment-protection laws
(Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e and the Civil Rights Act of
1866, 42 U.S.C. § 1981). The retaliation, she says, consisted of increasing her workload
and later laying her off for complaining about her supervisor. Because her claims are
not supported with adequate evidence, we affirm the district court’s judgment.

      ANP, a national telecommunications company, hired Reliford in 2008. She began
working in 2009 as a customer representative in ANP’s office in Indiana where she was
No. 17-2227                                                                        Page 2

responsible for resolving work-order issues. The next year, ANP transferred that office
into its Subscriber Accounting department. Reliford was transferred (along with three
other work-order representatives) and began reporting to Kristi Piper. Piper combined
the duties of the work-order and subscriber-billing representatives. The employees
retained their original titles in the payroll system but they had the same jobs as each
other.

       After this consolidation, Reliford’s work schedule became an issue. The
Subscriber Accounting department was open six days a week; all employees worked
Monday through Friday, and two employees worked Saturdays on a rotating basis.
After Reliford requested a schedule change in 2011 to accommodate her outside
part-time employment, Piper scheduled Reliford to work every Saturday.

       Beginning in 2014, Piper and Reliford clashed over Reliford’s productivity. Piper
compared Reliford’s work on Saturdays to the other employees who worked Saturdays.
Piper found that Reliford processed significantly fewer work orders than her weekend
counterparts. Piper also discovered, by examining Reliford’s key-card record that
during a 60-day period Reliford was occasionally late to work. The person who ran the
key-card report for Piper told others about it, embarrassing Reliford.

       In May 2014 Piper met with Reliford to warn her about her productivity and
tardiness. Reliford responded that she had too much work to complete on Saturdays.
Reliford says that at this meeting Piper called her “lazy” (Piper denies this), a comment
that Reliford, who is African American, took to be racist. Piper asked Reliford to keep
track of her tasks so that Piper could see if her workload was too heavy; Reliford did
this once only.

        Reliford complained about Piper’s supervision after Reliford received this
warning about her productivity. She met with the human-resource representative,
Susie Ehman. At their first meeting, Reliford told Ehman that Piper had threatened to
fire her and “is still harassing me.” She said that she planned to report Piper to the
EEOC, although she did not say on what basis. Two follow-up meetings occurred in
June. Once Reliford and Ehman talked through these contested issues, they were joined
at their last meeting “by Kristi Piper for wrap up.”

       After this series of meetings, two employees left the department in late 2014, so
Piper spread their work among all the remaining employees. Reliford noticed that her
workload increased. By March 2015, Piper reduced Reliford’s tasks after she received a
No. 17-2227                                                                           Page 3

poor performance review and complained about her workload. Shortly after this
change, in May, Reliford filed a charge with the EEOC alleging that ANP retaliated
against her for her earlier complaints with extra work. Piper eventually learned that
Reliford had filed an EEOC charge.

       About nine months after she filed her charge, ANP eliminated the position of
work-order representative in five states, including Indiana where Reliford worked.
Piper was not involved in the decision. Reliford and the only other local coworker in the
same position, Amy Morgan, were laid off. Like Reliford, ANP had transferred Morgan
to the Subscriber Accounting department during the consolidation; after the
consolidation the two had similar duties and were paid about the same. Reliford has
presented no evidence that before the layoffs Morgan had complained about
discrimination. Reliford speculates that ANP laid off Morgan as “collateral damage” to
get rid of Reliford without raising suspicion.

        This lawsuit followed. Reliford accused Piper of race discrimination (a claim that
she has abandoned) and ANP of retaliating against her for complaining about Piper.
After discovery, the district judge granted ANP’s motion for summary judgment.
Giving three reasons, the judge concluded that Reliford had not shown that ANP
increased her workload in retaliation. First, Reliford had no evidence that Piper knew
about Reliford’s complaints to Ehman. Second, Piper assigned Reliford (and others)
additional work because two employees had left the department. Third, after Reliford
complained about the additional work, Piper reduced it. As to the layoff, given that the
only other comparable worker (Morgan) was not treated more favorably than Reliford,
the judge ruled that Reliford had no evidence suggesting that her layoff was a cover for
retaliation.

      On appeal, Reliford raises two principal arguments. First, as in the district court,
she maintains that ANP retaliated against her for complaining about Piper by boosting
her workload and laying her off. Second, she now adds on appeal an argument that
ANP’s retaliation also included verbal abuse from Piper.

        The requirements for getting past a motion for summary judgment on a claim of
retaliation under either Title VII or § 1981 are well established. Baines v. Walgreen Co.,
863 F.3d 656, 661 (7th Cir. 2017). Reliford must produce enough evidence for a
reasonable jury to infer that she engaged in statutorily protected activity, that ANP took
materially adverse action against her, and that her protected activity caused the adverse
action. Burton v. Bd. of Regents of Univ. of Wis. Sys., 851 F.3d 690, 695–96 (7th Cir. 2017).
No. 17-2227                                                                               Page 4

An employee’s complaints about workplace treatment are statutorily protected when
they assert that the employer has committed prohibited discrimination. Cole v. Bd. of
Trs. of N. Ill. Univ., 838 F.3d 888, 901 (7th Cir. 2016); Orton-Bell v. Ind., 759 F.3d 768, 776
(7th Cir. 2014).

       Two flaws doom Reliford’s claim that Piper unlawfully retaliated against her by
increasing her workload. First, although Reliford complained about Piper to Ehman in
mid-2014, Reliford has furnished no evidence that at their meetings she criticized Piper
for race (or other prohibited) discrimination. So Reliford has not met the first element of
protected activity. Second, Reliford has not met the third element—causation. Reliford
observes that her workload increased after she complained about Piper, and it is true
that augmenting someone’s workload can be an adverse employment action.
See Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 70–71 (2006). But the
undisputed evidence is that this increase occurred because the department lost two
employees late in 2014 and the work had to be redistributed to the other employees.
Reliford replies that the two employees left months before her work increased. But she
presents no evidence to support that assertion. See Montgomery v. Am. Airlines, Inc.,
626 F.3d 382, 389 (7th Cir. 2010). So the workload-retaliation claim fails for lack of
evidence.

        That brings us to Reliford’s claim that ANP laid her off for retaliatory reasons.
This claim also fails on causation grounds. Reliford argues that ANP laid her off after
she filed a charge of discrimination with the EEOC. That sequencing is correct, but the
layoff occurred nine months after the filing, and that timing alone is not sufficient
evidence of causation. Cung Hnin v. TOA (USA), LLC, 751 F.3d 499, 508 (7th Cir. 2014).

       Moreover, ANP eliminated all positions like Reliford’s in Indiana. The layoffs
included the coworker Morgan, who was comparable to Reliford in every material
respect, and even though Morgan had not, so far as the record shows, engaged in
protected activity, ANP laid her off too. Thus, Reliford has supplied no evidence from
which a jury could infer retaliation. Ennin v. CNH Indus. Am., LLC, 878 F.3d 590, 597
(7th Cir. 2017). Reliford replies that Morgan was “collateral damage”—laid off to throw
the scent off Reliford’s unlawful layoff. But this is speculation and is therefore not
enough to survive summary judgment. Grant v. Trs. of Ind. Univ., 870 F.3d 562, 571
(7th Cir. 2017). Anyway workers in five states were laid off, so the record does not
support the speculation that ANP laid off only Morgan to throw off suspicion.
No. 17-2227                                                                     Page 5

       We conclude with Reliford’s new argument on appeal: that ANP also retaliated
against Reliford with unpleasant verbal comments from Piper. ANP responds that
Reliford forfeited this argument because she raised it only in her reply to ANP’s
summary-judgment motion. In that reply, Reliford’s counsel described the verbal
comments: “Piper yelled at her during weekly one-on-one meetings, told her to quit,
and threatened to fire her on multiple occasions. Counsel also conceded that “these do
not constitute adverse employment actions … .” That concession defeats the argument.
Verbal comments that are not materially adverse do not support a retaliation claim.
Burton, 851 F.3d at 695–96. Thus forfeiture aside, this new contention goes nowhere.

      Therefore, we affirm the district court’s judgment.